Citation Nr: 0414075	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and August 2002 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
granted entitlement to an increased 10 percent rating for 
left knee strain in April 2003, but as a higher schedular 
evaluation for this disability is possible the issue of 
entitlement to an increased rating remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In correspondence dated September 27, 1999, the RO, in 
essence, denied reopening the veteran's service connection 
claim for a right knee disorder.  The veteran submitted a 
notice of disagreement from that determination in October 
1999.  As a statement of the case has not been issued as to 
this matter, it must be remanded for appropriate development.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for hepatitis 
C and whether new and material evidence was received to 
reopen a service connection claim for a right knee disorder 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his increased rating claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate this claim.

2.  The veteran's service-connected left knee disorder is 
presently manifested by limitation of motion of the left leg, 
without evidence of flexion limited to less than 45 degrees 
or extension limited to more than 10 degrees, including as a 
result of dysfunction due to pain.


CONCLUSION OF LAW

A rating in excess of 10 percent for a left knee disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5024 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  A review of the record shows the 
veteran was notified of the VCAA as it applies to his 
increased rating claim by correspondence dated in 
January 2002, prior to the initial denial of his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
has noted that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  VA's General 
Counsel, however, in a precedent opinion held that the 
Court's statement that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VAOPGCPREC 1-2004 (February 
24, 2004).  It was further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.

In this case, the January 2003 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  He was specifically informed that it was his 
responsibility to provide evidence necessary to support his 
claim.  Although the letter did not address specific 
requirements for substantiating his increased rating claim 
and does not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the evidence necessary to substantiate his 
claim and the need to give to VA any evidence pertaining to 
his claim.  In fact, the applicable rating criteria for an 
increased rating and the specific language of 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," were 
cited in the March 2003 statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the January 2003 VCAA notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  He was notified of the pertinent evidence 
obtained by VA during the course of this appeal and informed 
of the evidence necessary to substantiate his claim.  On 
several occasions he was requested to provide information 
identifying evidence pertinent to his claim.  Therefore, the 
Board finds further attempts to obtain any additional 
evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that a VA medical opinion pertinent to the issue on 
appeal was obtained in March 2003.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records dated in February 1976 show the 
veteran complained of intermittent left knee pain over the 
previous 2 months.  The examiner noted there was no evidence 
of tenderness on examination and that stress tests and prior 
x-ray findings were normal.  A diagnosis of chronic strain 
was provided.  At his separation examination in January 1976 
the veteran complained of intermittent left knee pain on 
weight bearing.  Examination revealed a normal clinical 
evaluation of the lower extremities.  It was noted that the 
veteran had full range of motion and good strength to the 
legs.  There was no evidence of laxity, tenderness to the 
knees, or neurologic abnormality.  Service connection for 
chronic left knee strain was established in March 1976 and a 
0 percent disability rating was assigned.

Private medical records from the veteran's chiropractor noted 
he was seen in May 2002 for the purpose of re-evaluation of 
injuries sustained in a February 2001 motor vehicle accident.  
The veteran's complaints included bilateral knee pain.  
Examination revealed 2+ deep tendon reflexes and normal 
muscle tone to the lower extremities, bilaterally.  His gait 
and posture were normal with no signs of acute distress.  The 
diagnoses included bilateral degenerative changes to the 
knees.  

At his VA examination in March 2003 the veteran complained of 
persistent left knee symptoms since active service.  He 
reported that he had quit working as a certified nursing 
technician because of knee pain and stated his right knee was 
getting worse since he had been putting more weight on it 
over the years.  He described knee pain on a 10 point scale 
as 7 in the mornings and up to 8 or 10 if he walked too much, 
lifted or bent his knee, or if the weather was humid.  He 
stated that with activity to any excess his pain increased up 
to 20 percent and his range of motion was reduced from 15 to 
20 percent.  He reported he used a cane and supportive braces 
and that he experienced daily flare-ups.  

The examiner noted the veteran was mildly obese and walked 
slowly, favoring the left side, with a wide-based gait using 
a cane.  Examination of the left knee revealed no evidence of 
effusion or gross instability by Drawer, to-and-fro motion, 
or ankle rotation.  Range of motion studies revealed left 
knee flexion to 95 degrees and abnormal extension to -
5 degrees.  It was noted that these studies had been done 
with consideration of pain, fatigue, weakness, lack of 
endurance, incoordination, and alteration by repetition.  The 
diagnoses included left knee strain with marked restriction 
in range of motion and severe restriction due to pain with a 
decrease in locomotion, requiring the use of a knee brace and 
cane.  X-ray examination revealed no significant radiographic 
abnormalities. 

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

The Rating Schedule provides that diseases including 
bursitis, synovitis, myositis, and tenosynovitis will be 
rated on limitation of motion of affected parts, similar to 
degenerative arthritis.  38 C.F.R. § 4.71a, Codes 5019, 5020, 
5021, 5024 (2003).  Traumatic and degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2003).  Limitation of 
motion must be objectively confirmed by findings such a 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, but in the absence of limitation of motion a 
compensable rating for degenerative arthritis can be assigned 
when there is X-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups (10 percent), or 
X-ray evidence of the same with occasional incapacitating 
exacerbations (20 percent).  Id.  

The Rating Schedule also provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2003).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, as a preliminary matter, the Board notes that 
the veteran's service-connected left knee disability is 
presently rated under the criteria for limitation of leg 
motion similarly as to degenerative arthritis, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024.  The Board finds the veteran 
is appropriately rated under these criteria.  The evidence 
does not support entitlement to a higher or separate rating 
under any alternative diagnostic code.  There is no evidence 
of arthritis demonstrated by X-ray examination or recurrent 
subluxation or instability to the left knee.

Based upon the evidence of record, the Board finds a rating 
in excess of 10 percent for the veteran's left knee disorder 
is not warranted.  The medical evidence of record 
demonstrates left knee flexion to 95 degrees and extension to 
-5 degrees.  It was specifically noted that these findings 
included consideration of pain, fatigue, weakness, lack of 
endurance, incoordination, and alteration by repetition.  
While the March 2003 VA examiner described the veteran's loss 
of motion as marked and severe, the range of motion findings 
provided are not indicative of leg flexion limited to less 
than 45 degrees or extension limited to more than 10 degrees.  
These findings warrant no more than a 10 percent rating.

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The March 2003 examination 
findings persuasively demonstrate the schedular rating is 
adequate in this case.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disorder is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence 
issued in January 2002, February 2002, and March 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, 
service medical records show the veteran was treated for 
hepatitis B during active service.  Post-service records 
include diagnoses of hepatitis C without opinion as to the 
etiology.  The veteran contends, in essence, that he 
contracted hepatitis C during active service which was 
misdiagnosed as hepatitis B.  No medical opinion as to this 
matter has been obtained.  Therefore, the Board finds 
additional development is required prior to appellate review.

In addition, a statement of the case has not been issued from 
the veteran's disagreement with the denial of reopening his 
service connection claim for a right knee disorder.  
Therefore, this issue must be remanded for appropriate 
development.  Manlincon, 12 Vet. App. 238.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should issue a statement of 
the case as to the issue of whether new 
and material evidence has been received 
to reopen a claim for service connection 
for a right knee disorder.  The veteran 
and his representative should be apprised 
that to perfect the appeal on this issue 
for Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

3.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether it is as likely as not that 
his hepatitis C was incurred in or 
aggravated by active service, to include 
whether hepatitis B was misdiagnosed 
during service.  The claims folder must 
be available to, and reviewed by, the 
examiner.  Additional tests or studies 
should be performed as necessary for an 
adequate opinion.  The examiner should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



